Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 DETAILED ACTION
1.	Applicant’s amendment filed on November	2, 2021 is acknowledged. Claims 1-3, 6, 8, 12 and 14 have been amended.  Claims 30-40 have been added. Claims 1-14 and 29-40 are currently pending and under examination. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on November 2, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy is attached.
Objections Withdrawn
3.	In view of Applicant’s amendments, the objection to the disclosure for having multiple informalities is withdrawn. 
4.	In view of Applicant’s amendments, the objections to the drawings are withdrawn.
5.	In view of Applicant’s amendments, the objections to claim 2, 4, 7-9, 11, 13, 14 and 29 for having informalities and for depending from a rejected based claim is withdrawn.  
Rejections Withdrawn
6.	In view of Applicants amendments, the rejection of claims 2, 3, 6, 10 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
7.	In view of Applicant’s amendment, the rejection of claims 1, 5, 8, and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Van Der Bruggen et al. (WO99/45098, September 10, 1999) is withdrawn.
				New Grounds of Objection and Rejection 
Claim Objections
8.	Claims 14 and 33-38 are objected to for depending upon a rejected based claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-13, 29-32, 39 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Independent claim 1 is draw to a recombinant virulence attenuated Gram-negative bacterial strain which comprises a nucleotide molecule comprising: a nucleotide sequence encoding a heterologous protein fused in frame to the 3 ‘end of a nucleotide sequence encoding a delivery signal from a bacterial effector protein, and a nucleotide sequence encoding a promoter operably linked to the nucleotide sequence encoding the delivery signal from a bacterial effector protein, wherein the heterologous protein is a protein involved in induction or regulation of a type I interferon (IFN) response and is selected from the group consisting of the RIG-I-like receptor (RLR) family, caspase activation and recruitment domain (CARD) domain containing protein involved in antiviral signaling and type I IFN induction, and cyclic dinucleotide generating enzymes.
	To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus of the proteins involved in induction or regulation of a type I interferon (IFN) response that is selected from the group consisting of the RIG-I-like receptor (RLR) family, caspase activation and recruitment domain (CARD) domain containing protein involved in antiviral signaling and type I IFN induction, and cyclic dinucleotide generating enzymes. Applicant is in possession of recombinant Yersinia enterocolitica comprising heterologous protein having the amino acid sequence set forth in SEQ ID NO: 37 (opE1-138 - Y. enterocolitica codon optimized human RIG-1 two CARD domains), SEQ ID NO: 38 (YopE1-138 - Y. enterocolitica codon optimized murine RIG-1 two CARD domains), SEQ ID NO: 43 (YopE1-138 - 
The specification does not provide adequate written description for the claims as drafted.  Applicant must provide written description or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled 
The specification teaches that the recombinant virulence attenuated Gram-negative bacterial strain can be cultured so that a fusion protein is expressed which comprises the delivery signal from the bacterial effector protein and the heterologous protein according to methods known in the art (e.g. FDA, Bacteriological Analytical Manual (BAM), chapter 8: Yersinia enterocolitica). Preferably the recombinant virulence attenuated Gram-negative bacterial strain can be cultured in Brain Heart infusion broth e.g. at 28.degree. C. For induction of expression of T3SS and e.g. YopE/SycE promoter dependent genes, bacteria can be grown at 37.degree. C (see paragraph 0272).
The present invention also provides a pharmaceutical composition comprising a recombinant virulence attenuated Gram-negative bacterial strain. Thus the present invention also provides a pharmaceutical composition comprising a recombinant virulence attenuated Gram-negative bacterial strain as described herein for use in a method of treating cancer e.g. a malignant solid tumor in a subject (see paragraph 0275).
Moreover, as it pertains to claim 29 and its ability to treat any cancer in a subject by administering any recombinant bacterial strain as broadly claimed by claim 1, the specification teaches that in order to validate gram-negative bacteria with mutation(s) in key virulence determinants like the T3SS effectors as tumor specific vehicle, murine allograft tumor studies 
Additionally, paragraph 0333, teaches that the experiment of tumor colonization by genetically modified Y. enterocolitica was repeated in a syngeneic murine allograft model (4T1 breast cancer model) and bacterial colonization was followed over two weeks. This time, mice were infected with 1*10.sup.6 colony forming units (CFU) of Y. enterocolitica .DELTA.yopH, O, P, E, M, T. While obtaining similar results to the B16F10 model at early days post infection, we could further show that the tumor colonization is consistently found at day 8 and up to day 14 after infection (FIG. 7). Furthermore, the colonization remains highly specific with only low counts of bacteria detected in all other organs assessed (FIG. 8). These findings indicate that Y. enterocolitica .DELTA.yopH, O, P, E, M, T is able to establish a persistent colonization of the tumor thereby preventing clearance by the immune system.
In order to assess the impact of YopE.sub.1-138-(tBID BH3).sub.2 delivered to tumor cells in vivo, we performed studies in wild type Balb/C mice allografted s.c. with 4T1 breast cancer cells. They aimed at assessing the Y. enterocolitica .DELTA.HOPEMT strain encoding YopE.sub.1-138-(tBID BH3).sub.2 on the Yersinia virulence plasmid pYV at the native site of YopE and under the native YopE promoter, which is further optimized by deletion of hairpin 1 region upstream of VirF in order to increase amount of proteins delivered. Treatment with Y. enterocolitica .DELTA.HOPEMT .DELTA.Hairpin1-VirF pYV-YopE.sub.1-138-(tBID BH3).sub.2 showed an impact on tumor volume progression, with statistically significant tumor reduction at day 8, 9 and 10 post bacterial administration (FIG. 9). Importantly, Y. enterocolitica .DELTA.HOPEMT alone was found not to impact tumor progression in the 4T1 murine cancer 
Having one representative member, Y. enterocolitica .DELTA.HOPEMT .DELTA.Hairpin1-VirF pYV-YopE.sub.1-138-(tBID BH3).sub.2, demonstrating an impact on tumor (breast) volume progression is not sufficient written description for the scope of the claims as drafted. Claim 29 is drawn to any cancer, however the specification does not envision all that is encompassed. Cancer, which is one of several broadly claimed diseases/conditions (genus), is not a single disease, or cluster of closely related disorders. There are hundreds of cancers, which have in common only some loss of controlled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands.  They can occur in pretty much every part of the body. Types of cancer include, but certainly are not limited to: CNS cancers which cover a very diverse range of cancers in many categories and subcategories. They include an immense range of neuroepithelial tumors, which include gliomas, the most common subtype of primary brain tumors. Other neuroepithelial tumors include astrocytic tumors (e.g. astrocytomas) oligodendroglial tumors, ependymal cell tumors (e.g. myxopapillary ependymoma),  mixed gliomas (e.g. mixed oligoastrocytoma and ependymo-astrocytomas) tumors of the choroid plexus(choroid plexus papilloma, choroid plexus carcinoma), assorted neuronal and neuroblastic tumors (e.g. gangliocytoma, central neurocytoma, dysembryoplastic neuroepithelial tumor, esthesioneuroblastoma, olfactory neuroblastoma, olfactory neuroepithelioma, and neuroblastomas of the adrenal gland), pineal parenchyma tumors (e.g. pineocytoma, pineoblastoma, and pineal parenchymal tumor of intermediate differentiation), 
The state of art recognizes that there never has been a compound capable of treating cancers generally.  “The cancer therapy art remains highly unpredictable, and no example exists for efficacy of a single product against tumors generally.  In re Application of Hozumi et al., 226 USPQ 353 states:  “In spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of cancer. Cancer is not a simple disease, nor is it even a single disease, but a complex of a multitude of different entities, each behaving in a different way”. There are compounds that treat a modest range of cancers, but no one has ever been able to figure out how to get a compound to be effective against cancer generally, or even a majority of cancers.  
The attempts to find compounds to treat the various cancers arguably constitute the single most massive enterprise in all of pharmacology.  This has not resulted in finding any treatment for tumors generally. Indeed, the existence of such a "silver bullet" is contrary to our present understanding in oncology. This is because it is now understood that there is no “master switch” for cancers generally; cancers arise from a bewildering variety of differing 
Different types of cancers affect different organs and have different methods of growth and harm to the body, and different vulnerabilities.  The skill thus depends on the particular cancer involved.  Given the fact that, historically, the development of new cancerous drugs has been difficult and time consuming the quantity of experimentation needed is expected to be great.
The genus of cancer encompasses too many species and the specification has not at all demonstrated a representative number of species to show which methods Applicant is truly in possession of.  As supported by the state of the art, the description is extremely important to ensure the method functions as intended.  The written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or teachd correlation between function and 
Further, the specification is silent with regard to which structure is encompassed by the claimed invention. This is extremely important because changes in the structure of the claimed nucleic acid fragments could ultimately change the encoded protein.  Particularly as it pertains to claims 4, 10, 11, 39 and 40, Hoppner, Horm Re. 2002, 58 Suppl. 3:7-15, discloses that genetic aberrations, like chromosomes aneuploidy, gene translocations or mutations in key regulatory proteins often lead to clinical symptoms (see the Abstract).  Hoppner teaches that minor genetic alterations like point mutations can affect the function of gene products (see the Abstract).  Therefore, based upon the teaching of the cited art, one of skill in the art could conclude that modifying a nucleic acid molecule has a direct effect on the protein and the function of the protein that is encoded by the nucleic acid molecule.
The state of the art makes it clear that with regard to nucleic acids as well as proteins that a single nucleotide or amino acid change or mutation can destroy the function of the nucleic acid, which makes the effects of these changes largely unpredictable as to which ones have a significant effect versus not. Therefore, the citation of sequence similarity results in an unpredictable and therefore unreliable correspondence between the claimed biomolecule and the indicated similar biomolecule of known function and therefore lacks support regarding written description.
Therefore, absent a detailed and particular description of a representative number of the genus of nucleic acids, the skilled artisan could not immediately recognize or distinguish members of the claimed genus of polypeptide to which are encoded by these polynucleotides. Yersinia enterocolitica comprising heterologous protein having the amino acid sequence set forth in SEQ ID NOs: 37, 38, 43-49, 110-113, 115-117, 128, 129 and 131, however, one of skill in the art would require an adequate description to determine whether Applicant was in possession of the broadly claimed genus of nucleic acid molecules at the time the invention was filed.
As it pertains to claims 31 and 32, specifically the fragment language, the state of the prior art teaches that protein chemistry is one of the most unpredictable areas of biotechnology.  Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted.  Bowie et al. (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306).  The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid 
The structure encompassed by fragment is unclear. Given not only the teachings of Bowie et al., Lazar et al. and Burgess et al. the claimed proteins could not be predicted based on sequence identity or only reciting a fragment thereof.
The specification fails to provide any additional representative species of the claimed genus to show that Applicant was in possession of the claimed genus.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential ability to bind a specific biological agent. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:  ...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an Applicant complies with the written description requirement "by describing the invention, with all its claimed 
Written description requirement must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the "written description" inquiry, whatever is now claimed. The Guidelines further state, "[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus" (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. 
Therefore, absent a detailed and particular description the skilled artisan could not immediately recognize or distinguish members of the claimed method.  Therefore, because the art is unpredictable, in accordance with the Guidelines, the description do not meet the written description requirements.
Conclusion
10.	No claim is allowed. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        December 3, 2021

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645